DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are currently pending.

Election/Restrictions
Applicant’s election of the species of “antibody specific for hi-FGF-2” in the reply filed on 31 August 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 August 2022.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Applicant is reminded of their Duty to Disclose information material to patentability (37 CFR 1.56).  At the time of the instant Office action, no Information Disclosure Statement had been received.

Drawings
The drawings are objected to because several of the drawings are of such poor clarity, the material which is being depicted and described cannot be evaluated.
Figure 5 includes 3 panels, two of which are unclear.  The shading in the “Ponceau” line of Figure 5A is unclear and no meaningful interpretation of the data/content can be made.  Figure 5B lacks any distinction and cannot be reproduced (three of the boxes appear completely black when printed).
Figures 6-8 have similar issues to Figure 5 in that the shading washes out when the pages are reproduced.  With Figure 8, the bar for FGF2(Lo) is non-existent and only the top line and star are visible.
In Figure 10, the bottom panel is blank except for some indistinct pixiling to the right of the panel.
In Figure 12, the size of the characters is so small, it is not clear which symbols are for saline and which symbols are for Dox.  Even when magnified to 200%, the distinction cannot be made.  Figure 13 also has this problem as well as issues with Figure 13C and the gel reproduction.
Figure 15A lacks clarity in that the first 3 panels of the Figure appear to show nothing.  Figure 15D does not reproduce with clarity upon printing because the middle two boxes just appear as black with no distinction present.
For Figure 17, the symbols are so small, no distinction can be made between the two different symbols.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  
In claim 6, there should be a space between “1” and “wherein” in the first line of the claim.  This appears to be a typographical error.  
In claim 7, the claim ends with a semicolon.  This appears to be a typographical error as the claim must end with a period.
Appropriate correction is required.

Improper Markush
Claims 5-7 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of (a) antibody specific for Hi-FGF2, (b) micro-RNA, (c) si-RNA designed to selectively reduce Hi-FGF2 levels, (d) anti-sense oligonucleotide-based modulator, (e) proteolytic-enzyme-based modulator which truncates Hi-FGF2 proteins to a version functionally similar to Lo-FGF2, and (f) compound which increases Lo-FGF2 isoform levels relative to Hi-FGF-2 isoform levels is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the chemical compounds have distinct structures (protein versus RNA versus inhibitor RNA versus antisense RNA versus enzyme) as well as the different compounds having different functions (some inactivate a protein, some inactivate a nucleic acid, some structurally modify a protein, some increase the levels of a protein in the plasma, some alter expression levels of a nucleic acid).  Therefore, the compounds do not share a substantial structural feature and a common use that flows from that feature.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-10 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of reducing severity of cardiotoxicity caused by administration of an anthracycline to an individual by administration of an antibody specific for Hi-FGF2, does not reasonably provide enablement for enablement for the claimed method by administering an FGF-2 modulating compound.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The instant claims broadly encompass a method of reducing severity of cardiotoxicity caused by administration of an anthracycline to an individual by administration of “an FGF-2 modulating compound”.  This term encompasses compounds which would increase/decrease and/or stimulate/inhibit FGF-2.  FGF-2 is broadly interpreted as any of the known FGF-2 isoforms, including Hi-FGF2 and Lo-FGF2.  However, the specification states at page 18 of the specification that eliminating both forms of FGF2 (Hi and Low) makes the heart more vulnerable to toxic stimuli.  Therefore, while the claims encompass compounds that would increase FGF-2, including all its isoforms, decrease FGF-2 and all its isoforms, inhibit FGF-2 and all its isoforms and stimulate FGF-2 and all its isoforms, the claims are not enabled for this full breadth because the instant specification clearly states that elimination of both Hi and Low forms of FGF2 would not reduce the severity of cardiotoxicity caused by administration of an anthracycline as pointed out in the specification (see lines 17-19), absent evidence to the contrary.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites that the “said FGF-2 modulating compound decreases Hi-FGF-2 isoform levels relative to Lo-FGF-2 isoform levels.  Claim 5 recites that the FGF-2 modulating compound is … an antibody specific for Hi-FGF2.  However, while administering an antibody specific for Hi-FGF2 would be expected to inactivate the Hi-FGF2, it would not necessarily reduce the levels of Hi-FGF2, as the protein would still be present and in circulation.  There is no evidence that the antibodies reduce the level of Hi-FGF2 and therefore, claim 5 is not properly dependent on claim 4 as it fails to include all the limitations of the claimed upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
(NOTE:  Claim 4 was held as non-elected because the elected species of antibody specific for Hi-FGF2 did not appear to read on claim 4.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koleini et al. (Circulation Res.  117(Suppl 1.165): A165, 2015) in view of Santiago et al. (PLoS ONE 9(5):  e97281, 2014).
Koleini et al. teach that the chemotherapeutic drug, doxorubicin, causes drug-induced toxicity in the heart.  Doxorubicin toxicity has been linked to activation of the AMP-Activated kinase.  Koleini et al. also teaches that Lo-FGF2 is a known cardioprotective and cytoprotective agent.  Koleini et al. exposed rat neonatal cardiomyocites to doxorubicin in the presence or absence of Lo-FGF2 pretreatment.  Koleini et al. also subjected transgenic mice expressing only Lo-FGF2 and wild type mice expressing both Hi-FGF2 and Lo-FGF2 to a doxorubicin injection and examined cardiac function following the injection.  Koleini et al. found that doxorubicin treatment induced cell death in the cardiomyocytes in culture and that this coincided with significant increases in activated AMPK.  Blocking of AMPK attenuated the DOX-induced cardiomyocyte loss.  Pre-incubation with Lo-FGF2 decreased DOX-induced cell death as well as reducing AMPK phosphorylation after DOX treatment.  DOX-induced loss of contractile function was negligible in Lo-FGF2-expressing mice but significant in wild type mice.  Koleini et al. concludes that Lo-FGF21 protects the heart from DOX-induced damage in vitro and in vivo and attribute this effect to attenuation of AMPK activity.  Koleini et al. do not teach a method of reducing the severity of cardiotoxicity caused by administration of an anthracycline to an individual by administering an antibody specific for Hi-FGF2.
Santiago et al. teach that Hi- and Lo-FGF2 exert distinct biological activities in the heart.  Lo-FGF2 is well documented to exert miotic, cytoprotective, as well as angiogenic effects in animal models as well as humans (see page 12, column 2, paragraph 2).  Following myocardial infarction, Lo-FGF2 promoted sustained cardioprotection and angiogenesis while Hi-FGF2 promoted myocardial hypertrophy and reduced contractile function (see abstract).  Santiago et al. disclose a neutralizing antibody to Hi-FGF2 which was used to elucidate the different biological effects of Lo- and Hi-FGF2 (see page 3, column 1, paragraph 2).  Santiago et al. concludes that selective neutralization of secreted Hi-FGF2 in humans would be expected to prevent or attenuate fibrosis and hypertrophy in the heart without affecting beneficial (cytoprotective and angiogenic) effects of co-expressed Lo-FGF2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the severity of cardiotoxicity induced by the administration of an anthracycline, doxorubicin, by administering to an individual in need an antibody specific for Hi-FGF2 in order to neutralize the effects of Hi-FGF2.   Koleini et al. teach a method of reducing cardiotoxicity by elimination of Hi-FGF2 (transgenic animals which do not express Hi-FGF2).  Santiago et al. teach that Hi-FGF2 and not Lo-FGF2 promotes pathological remodeling in the human heart and suggests selective neutralization of secreted Hi-FGF2 in humans would be expected to prevent or attenuate fibrosis and hypertrophy in the heart without affecting beneficial (cytoprotective and angiogenic) effects of co-expressed Lo-FGF2.  Koleini et al. teach that doxorubicin administration causes cardiotoxicity and that doxorubicin-induced loss of cardiac function is negligible in Lo-FGF2 expressing mice but significant in mice expressing both Lo-FGF2 and Hi-FGF2.  Therefore, one of ordinary skill in the art would recognize that doxorubicin-induced loss of cardiac function could be reduced by inhibition of Hi-FGF2 because Koleini et al. demonstate that loss of cardiac function following doxorubicin is high in mice expressing Hi-FGF2 but not in mice not expressing Hi-FGF2.  One of ordinary skill in the art would have been motivated to use the neutralizing antibodies to Hi-FGF2 taught by Santiago et al. because Santiago et al. teach that selective neutralization of secreted Hi-FGF2 in humans would be expected to prevent or attenuate fibrosis and hypertrophy in the heart without affecting beneficial (cytoprotective and angiogenic) effects of co-expressed Lo-FGF2 and because Koleini et al. teach that Hi-FGF2 is linked to cardiotoxicity caused by doxorubicin administration.  Additionally, it would have been obvious to administer the neutralizing antibodies to Hi-FGF2 prior to the administration of DOX because Koleini et al. teach that DOX-induced cell death could be attenuated by administration of an inhibitor prior to DOX administration.  Therefore, the invention as a whole would have been prima facie obvious, absent evidence to the contrary.
Claim 10 recites that the individual of the claims is undergoing chemotherapy for cancer.  While the references of Koleini et al. and Santiago doe not specifically identify a subject undergoing chemotherapy for cancer, doxorubicin is identified in Koleini et al. as a chemotherapeutic and chemotherapy drugs are used for chemotherapy and treatment of cancer.  Therefore, it would have been naturally followed that an individual suffering from cardiotoxicity caused by doxorubicin would be an individual who had been administered the drug for its stated purpose, which is chemotherapy which is a treatment for cancer.

Claim(s) 1 and 13-14, 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koleini et al. (Circulation Res.  117(Suppl 1.165): A165, 2015) in view of Santiago et al. (PLoS ONE 9(5):  e97281, 2014 and further in view of Chatterjee et al.  (Cardiology  115:155-162, 2010).
The disclosure of Koleini et al. and Santiago et al. are provided above.  Neither reference teaches administration of an antibody specific to Hi-FGF2 or wherein the schedule is every 10 days to 1 month until cardiac function is monitored to be normal for 6 months as in claim 14.
Chatterjee et al. teach that the anthracycline anticancer drug doxorubicin is a chemotherapeutic agent for various malignancies but its major adverse effect is cardiotoxicity which can develop into doxorubicin cardiomyopathy which is frequently fatal (see introduction).  Chatterjee et al. also teach that doxorubicin cardiotoxicity can be acute (occurring during and within 2-3 days of its administration (see page 155, column 2).  Additionally chronic doxorubicin cardiotoxicity can occur and it is usually evident within 30 days of administration of its last dose but it may occur even after 6-10 years after its administration (page 156, column 1, paragraph 1).
It would have been obvious to practice the method of Koleini et al. with the neutralizing antibody of Santiago et al. to reduce the severity of cardiotoxicity caused by doxorubicin in a subject and to administer the antibody on a schedule and to continue the administration for a period of time while monitoring cardiac function.  One would be motivated to administer on a schedule because it is the standard of care to administer drugs on a schedule in order to maintain appropriate therapeutic dosages and it would have been a matter of routine experimentation to determine an effective dose and schedule.  Furthermore, because Chatterjee teach that chronic doxorubicin cardiotoxicity can occur, it would also have been obvious to administer the neutralizing antibody to Hi-FGF2 over a period of time while monitoring cardiac function in order to reduce cardiotoxicity caused by doxorubicin.  Monitoring of cardiac function in a patient when the patient is being administered a drug known to cause cardiotoxicity is routine, standard care and it would have been obvious to do such while also administering a neutralizing antibody to Hi-FGF2 to reduce the cardiotoxicity caused by doxorubicin.  Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, absent evidence to the contrary.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chlebova et al.  High molecular weight FGF2:  the biology of a nuclear growth factor.  Cell Mol. Life Sci.  66(2):  225-235, 2009.
	Itoh et al.  Roles of FGF Signals in Heart Development, Health, and Disease.  Front. Cell Develop. Biol.  4(110):  1-11, 2016.
	Kardami et al.  Fibroblast growth factor 2 isoforms and cardiac hypertrophy.  Cardiovascular res.  63:  458-466, 2004.
Liao et al.  Biological Functions of the Low and High Molecular Weight Protein Isoforms of Fibroblast Growth Factor-2 in Cardiovascular Development and Disease.  Dev. Dynamics  238:  249-264, 2009.
Wang et al.  FGF-2 protects cardiomyocytes from doxorubicin damage via protein kinase C-dependent effects on efflux transporters.  Cardiovas. Res.  98:  56-63, 2013.

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647